Case: 10-20854     Document: 00511614488         Page: 1     Date Filed: 09/27/2011




            IN THE UNITED STATES COURT OF APPEALS
                     FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                     Fifth Circuit

                                                                            FILED
                                                                        September 27, 2011
                                     No. 10-20854
                                   Summary Calendar                        Lyle W. Cayce
                                                                                Clerk

ALBERT MORRIS,

                                                  Plaintiff-Appellant

v.

AMERICAN HOME MORTGAGE SERVICING, INC., (AHMSI); WELLS
FARGO BANK, N.A.; CODILIS & STAWIARSKI, P.C.; JACK O’BOYLE &
ASSOCIATES; JANSSEN & ASSOCIATES,

                                                  Defendants-Appellees


                   Appeal from the United States District Court
                        for the Southern District of Texas
                             USDC No. 4:09-CV-3795


Before KING, SMITH, and GRAVES, Circuit Judges.
PER CURIAM:*
        Albert Morris appeals the dismissal of his civil suit for lack of subject
matter jurisdiction under the Rooker-Feldman1 doctrine. Morris filed suit
against American Home Mortgage Servicing Inc. (AHMSI); Wells Fargo Bank,


       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
        1
         The Rooker–Feldman doctrine refers to the doctrine derived from two Supreme Court
cases, District of Columbia Court of Appeals v. Feldman, 460 U.S. 462 (1983), and Rooker v.
Fidelity Trust Co., 263 U.S. 413 (1923).
   Case: 10-20854   Document: 00511614488      Page: 2   Date Filed: 09/27/2011

                                  No. 10-20854

NA (Wells Fargo); Codilis & Stawiarski, P.C.; Jack O’Boyle & Associates; and
Janssen & Associates (Janssen), alleging that the defendants wrongfully
foreclosed on his home and committed various misdeeds in connection with the
state court foreclosure proceedings. Before Morris filed suit in federal court, in
state court, Wells Fargo and Option One Mortgage Corporation (Option One) had
obtained a judgment of foreclosure for Morris’s property, and AHMSI had
obtained a judgment for writ of possession for the same property.
      We review the district court’s “application of law de novo and disputed
factual findings for clear error.” United States ex rel. Branch Consultants v.
Allstate Ins. Co., 560 F.3d 371, 376 (5th Cir. 2009) (internal citations omitted).
Findings of fact are not clearly erroneous if they are “plausible in light of the
record viewed in its entirety.” Anderson v. City of Bessemer City, 470 U.S. 564,
574 (1985).
      The Rooker-Feldman doctrine bars a district court from exercising subject
matter jurisdiction in an action it would otherwise be empowered to adjudicate
if the federal plaintiff seeks to overturn a state judgment. Exxon Mobil Corp. v.
Saudi Basic Indus. Corp., 544 U.S. 280, 291 (2005). The doctrine “is confined
to . . . cases brought by state-court losers complaining of injuries caused by
state-court judgments rendered before the district court proceedings commenced
and inviting district court review and rejection of those judgments.” Id. at 284.
      Morris’s claims that the foreclosure judgment or writ of possession was
unlawful are barred by Rooker-Feldman because he is complaining of injuries
caused by the state court judgments. See id. His claims for, and related to, the
allegedly unlawful debt collection practices are also barred by Rooker-Feldman
because, crucially, the only relief he sought was the setting aside of the state
foreclosure judgment and staying of the execution of the writ of possession. This
demonstrates that his injuries arose from the state court judgments. See id.
      As to Morris’s argument that Rooker-Feldman does not apply because
AHMSI was not a party or in privity with a party to the foreclosure judgment,

                                        2
   Case: 10-20854   Document: 00511614488     Page: 3   Date Filed: 09/27/2011

                                 No. 10-20854

he cites no binding authority to support his contention that the doctrine cannot
be invoked by a federal defendant who was not a party or in privity with a party
to the state action. Cf. Lance v. Dennis, 546 U.S. 459, 465 (2006); Johnson v. De
Grandy, 512 U.S. 997, 1006 (1994). Moreover, AHMSI was a party to the writ
of possession judgment, and Morris has failed to show that the district court’s
finding that AHMSI was the successor-in-interest to Option One, a party to the
foreclosure judgment, was clearly erroneous. See Anderson, 470 U.S. at 574.
      Morris’s argument that the foreclosure judgment would not have been
given preclusive effect in state court is waived because he did not raise it in
opposition to the motions to dismiss. See Texas Commercial Energy v. TXU
Energy, Inc., 413 F.3d 503, 510 (5th Cir. 2005). Any argument by Morris that
the district court had subject matter jurisdiction because the parties agreed
there was federal jurisdiction in their joint discovery and case management plan
is without merit; “Litigants cannot bestow subject matter jurisdiction on federal
courts by waiver or consent.” Elam v. Kansas City S. Ry. Co., 635 F.3d 796, 802
(5th Cir. 2011).
      To the extent that Morris raises the district court’s failure to grant him
leave to amend his complaint as an issue for appeal, it is waived by virtue of
inadequate briefing. See United States v. Reagan, 596 F.3d 251, 254 (5th Cir.
2010); Brinkmann v. Dallas County Deputy Sheriff Abner, 813 F.2d 744, 748 (5th
Cir. 1987).
      The judgment of the district court is AFFIRMED. AHMSI and Wells
Fargo’s and Janssen’s requests for attorney’s fees and costs made in their briefs
are DENIED because such requests must be made by a separately filed motion.
See FED. R. APP. P. 38.




                                       3